81 F.3d 151
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Jerry SAWYER, Plaintiff--Appellant,v.Edward MURRAY;  Lonnie M. Saunders;  Jack Lee;  CounselorMueller;  Irwin Beckoff;  Edward Carey;  Psychologist Delk;Psychologist Lightner;  Katie Bailey;  MCITelecommunications Corporation;  Colin Anglicker;  Mr.Beckoff, Psychologist;  c/o Mayfield;  c/o Joyner;  c/oBrown;  c/o Lee;  c/o Tyler;  c/o Page;  c/o Valentine;  c/oSmallwood;  c/o Austin;  Inmate Bowman;  Inmate Brown;Inmate Deloatch;  Counselor P.J. Mueller;  c/o Spourse, c/oSprouse, (Mr.);  c/o Kennedy;  Sergeant Campbell;  SergeantStone;  c/o Henderson;  Major Braxton, Chief of Security;Sergeant Braxton;  c/o Warner;  Sergeant Smiley;  SergeantWilson, Sergeant Santiago;  Captain Day;  Sergeant Day;Sergeant Carter, Sr.;  Sergeant Clifton:  c/o Windle;  c/oThompson;  c/o Duke;  c/o Roberts;  c/o Fitzgerald;  c/oBennett;  c/o Carter, Jr.;  c/o Alstock;  c/o Minter;  c/oFridley;  c/o Ringo;  c/o Wagner;  c/o Walton;  c/o Ingram;c/o Harper, Sr.;  s/o Whitlock;  c/o Peyton;  c/o Alstock;Mrs. Brereton, Counselor;  c/o Stewart;  c/o Sampson;  VondaGrant, Grievance Coordinator;  Mrs. Bird, Law Library;Doctor Casey;  c/o Humphries;  c/o Oden;  Jack Lee;  E.R.Barrack, Internal Affairs;  Kenneth Moore, Internal Affairs;Larry Huffman, Regional Administrator;  Major F.S. Spence;Sociologist Dana Vanslyke;  Major Mayes;  Major Walker;Major Karnico;  Unknown Major;  c/o Bobby Via;  c/o JimmyCale;  Major Williams;  Ms. Millard, Defendants--Appellees.
No. 95-7114.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 21, 1996Decided:  April 2, 1996

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Jackson L. Kiser, Chief District Judge.  (CA-92-856-R, CA-93-891-R, CA-93-933-R)
Ronald Jerry Sawyer, Appellant Pro Se.  Colin James Steuart Thomas, III, TIMBERLAKE, SMITH, THOMAS & MOSES, P.C., Staunton, Virginia;  Leisa Kube Ciaffone, GENTRY, LOCKE, RAKES & MOORE, Roanoke, Virginia;  Mark Ralph Davis, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
W.D.Va.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Sawyer v. Murray, Nos.  CA-92-856-R;  CA-93-891-R;  CA-93-933-R (W.D.Va. June 5, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*

AFFIRMED


*
 We further deny Sawyer's motions to appoint counsel;  for "Transmission of Portions of Record Request;" "Motion and Memorandum of Law Asking Court to Recognize Issues of Discovery, Default Motions, and District Courts Order Granting Summary Judgement Prior to Ruling on all Plaintiffs Motions, and In Support of Plaintiff's Motion to Amend;" "Motion for Sanctions And For Order to Compel On Appeal And Expenses of Motion;" "Motion for Relief of Order Due to Denied Adequate copies by Staff VDOC And Legal Material, And to Add Supplemental Briefs-Showing Where Prior Judgement On Appeal Was Reversed Similar to This One On Appeal;" "Motion for Relief From Judgement Or Order Due to Mistake And Unreasonable Oppressivness;" and for hearing conference